Citation Nr: 0901319	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-15 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for sexual dysfunction, 
claimed as secondary to service-connected epilepsy. 

3.  Entitlement to service connection for chronic fatigue, 
claimed as secondary to service-connected epilepsy.

4.  Entitlement to service connection for a right knee 
disability. 

5.  Entitlement to service connection for gingival 
hyperplasia, claimed as secondary to service-connected 
epilepsy.

6.  Entitlement to an increased disability rating for 
service-connected epilepsy, currently evaluated 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from January 1970 to January 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota. 

In February 2008, the veteran testified at a personal 
hearing, conducted via videoconferencing equipment, which was 
chaired by the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.



Remanded issues

The issues of entitlement to service connection for a right 
knee condition and gingival hyperplasia and entitlement to an 
increased disability rating for epilepsy are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.

Issue not on appeal

In a June 2007 decision, the RO denied the veteran's claim of 
entitlement to service connection for low bone density.  The 
veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  That matter is therefore 
not in appellate status.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed bilateral hearing loss and his military 
service. 

2.  The competent medical evidence of record does not 
indicate or suggest any nexus between the veteran's currently 
diagnosed erectile dysfunction and his service-connected 
epilepsy.

3.  The competent medical evidence of record does not support 
a finding that a chronic fatigue disability currently exists.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  Erectile dysfunction is not secondary to the veteran's 
service-connected epilepsy.  38 C.F.R. § 3.310 (2008).

3.  Chronic fatigue is not secondary to the veteran's 
service-connected epilepsy.  38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
bilateral hearing loss on a direct basis.  He also seeks 
entitlement to service connection for sexual dysfunction and 
chronic fatigue, both claimed as secondary to his service-
connected epilepsy. 

As is discussed elsewhere in this decision, the issues of 
entitlement to service connection for a right knee injury and 
gingival hypalgesia and an increased disability rating for 
epilepsy are being remanded for further development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection on a direct and secondary 
basis in a letter from the RO dated March 6, 2006.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2006 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The March 2006 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the March 2006 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the March 2006 letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  



With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, VA outpatient medical 
records, private medical records and provided him with a VA 
examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in February 2008 as detailed in the 
Introduction. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for bilateral hearing 
loss

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
U.S.C.A. 
§§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); see also 
VA Under Secretary for Health letter dated October 4, 1995 
[it is appropriate for VA to consider sensorineural hearing 
loss as an organic disease of the nervous system and, 
therefore, a presumptive disability].

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), a June 2006 VA 
examination report reveals that the veteran has bilateral 
hearing loss as defined by 38 C.F.R. § 3.385.  Hickson 
element (1) has therefore been satisfied. 

With respect to Hickson element (2), the Board will 
separately discuss in-service disease and injury. 

Concerning in-service disease, there is no medical evidence 
of bilateral hearing loss or indeed of any ear disease in 
service.  The service medical records reveal that the veteran 
did not report any hearing problems while in service, and the 
veteran's ears were noted as normal upon separation.  In 
addition, the evidence does not show hearing loss within the 
one year presumptive period after service.  The first 
diagnosis of hearing loss in the claims folder comes from the 
above-mentioned June 2006 VA examination, performed more than 
thirty years after the veteran separated from service and 
long after the end of the one year presumptive period found 
in 38 C.F.R. § 3.309(a).  

Concerning injury, the veteran's military occupational 
specialty (MOS) was a precision measurements electronic 
equipment calibration technician, the equivalent of an 
electrical engineer. See the veteran's DD form 214.  He has 
alleged that his MOS exposed him to noisy, high frequency 
equipment.  The veteran has further indicated that his duty 
station was near a runway and that he was consistently 
exposed to jet engine noise without the aid of hearing 
protection. 

While the Board has no reason to doubt that the veteran was 
exposed to aircraft noise and other noises in service, there 
is no indication that such exposure resulted in any injury. 
As was noted above, the veteran's service treatment records 
do not indicate any abnormalities with respect to the 
veteran's ears upon separation.  Indeed, the record is devoid 
of any competent medical evidence which even hints of an ear 
injury. Furthermore, there is no indication that the veteran 
participated in combat, which would allow for a statutory 
presumption of exposure to high levels of noise and/or 
acoustic trauma.  Cf. 38 U.S.C.A. § 1154(b) (West 2002).   

Accordingly, Hickson element (2) has not been met, and the 
veteran's claim fails on this basis alone. 

For the sake of completeness, the Board will discuss the 
remaining Hickson  element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].

With respect to Hickson element (3), in the absence of an in-
service disease or injury, it follows that a medical nexus is 
necessarily lacking.  Such is the case here.  The June 2006 
VA examiner specifically noted that the veteran has had 
significant post-service noise exposure from farm equipment, 
power tools, chainsaws, motorcycles, trucks and recreational 
hunting.  The examiner concluded that the veteran's post-
service noise exposure "is most likely the cause of the 
hearing loss he has now."  There are no other medical nexus 
opinions of record.

To the extent that the veteran and his representative contend 
that a medical relationship exists between his hearing loss 
and service, any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

Accordingly, Hickson element (3) has not been met, and the 
veteran's claim fails on this basis as well.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss, as Hickson elements (2) and (3) have 
not been met.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to service connection for sexual dysfunction, 
claimed as secondary to service-connected epilepsy. 

As an initial matter, the veteran has not contended that his 
claimed sexual dysfunction is directly due to his military 
service and there is nothing in the veteran's service medical 
records or elsewhere in the claims folder which even remotely 
suggest that such is the case.  The Board's discussion will 
therefore be devoted exclusively to the matter of secondary 
service connection.

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2008); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis 

In essence, the veteran contends that his claimed sexual 
dysfunction is a side effect of his epilepsy medication.  

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998). 

With respect to Wallin element (1), a currently disability, 
the veteran has been diagnosed with erectile dysfunction in 
multiple VA outpatient treatment records.  Wallin element (1) 
has therefore been demonstrated. 
 
With respect to Wallin element (2), evidence of a service-
connected disability, the veteran was granted service 
connection for epilepsy by the RO in a September 2001 rating 
decision.  Accordingly, Wallin element (2) has been met. 

With respect to element (3), medical nexus, in June 2006 the 
veteran was afforded a VA examination to determine whether 
his erectile dysfunction is related to his epilepsy or the 
medication used to control his epilepsy.  After reviewing the 
veteran's claims folder, the VA examiner noted that the 
veteran has been diagnosed with testicular atrophy and that 
such testicular atrophy, in combination with documented 
levels of elevated pituitary hormones, has been causing his 
erectile dysfunction.  Crucially to the outcome of this 
appeal, the examiner further noted that the veteran's 
testicular atrophy is not due to the veteran's epilepsy or 
the medication used to control this disability.  The examiner 
appeared to suggest that fatigue due to a heavy work load and 
depression may be responsible for the claimed sexual 
dysfunction.

In support of his claim, the veteran has submitted internet 
articles describing the side effects of his current 
medication.  The Board notes that medical treatise evidence 
can, in some circumstances, constitute competent medical 
evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); 
see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
may include statements contained in authoritative writings 
such as medical and scientific articles and research reports 
and analyses].  However, the Internet article submitted by 
the veteran is of a general nature and does not contain any 
information or analysis specific to the veteran's case.  As 
such, the treatise evidence submitted by the veteran is of no 
probative value.  The Court has held on several occasions 
that medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See generally 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To the extent that the veteran himself contends that a 
medical relationship exists between his erectile dysfunction 
and his epilepsy or his anti-seizure medication, any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's erectile 
dysfunction is not related to his service-connected epilepsy.  
Accordingly, Wallin element (3), medical nexus, has not been 
satisfied, and the claim fails on this basis.

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
sexual dysfunction, claimed as secondary to service-connected 
epilepsy.  The benefit sought on appeal is accordingly 
denied.

3.  Entitlement to service connection for chronic fatigue, 
claimed as secondary to service-connected epilepsy.

The veteran contends that he has chronic fatigue as a result 
of his epilepsy medication.  The veteran does not suggest 
that his fatigue is the result of his military service and 
the evidence of record does not so suggest.  Accordingly, the 
Board's analysis will address only the matter of secondary 
service connection.

The law and regulations pertaining to service connection on a 
direct and secondary basis have been set forth above and need 
not be repeated.

Analysis 

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998). 

With respect to Wallin element (1), there is no medical 
evidence indicating that the veteran has a separately 
diagnosed disability manifested by fatigue.  

The veteran is competent to testify to the existence of 
fatigue.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, he is not competent to identify the 
existence of a chronic fatigue disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The Board notes that the disability rating assigned to the 
veteran's epilepsy was increased from 10 to 20 percent 
disabling in January 2007 based on his complaints of 
"tiredness and fatigue."  Accordingly, in this case the 
veteran's fatigue has already been considered by the RO as 
being part of his service-connected epilepsy and he is being 
compensated for these symptoms.  See 38 C.F.R. § 4.14 
[the evaluation of the same disability under various 
diagnoses is to be avoided].
 
The veteran has presented no medical evidence which indicates 
that he has a separately diagnosed chronic fatigue 
disability.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

In the absence of the claimed disability, service connection 
may not be granted. 
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].

In the absence of a claimed disability, there is no need to 
discuss the remaining two Wallin elements. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
chronic fatigue, claimed as secondary to service-connected 
epilepsy.  The benefits sought on appeal are accordingly 
denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for sexual dysfunction, 
claimed as secondary to service-connected epilepsy, is 
denied. 

Entitlement to service connection for chronic fatigue, 
claimed as secondary to service-connected epilepsy, is 
denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining three issues must be remanded for further 
evidentiary and procedural development.  

4.  Entitlement to service connection for a right knee 
disability. 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.

With respect to the veteran's right knee disability claim, an 
October 2006 VA treatment note indicated that the veteran has 
internal derangement of the right knee with swelling, thus 
arguably satisfying element (1).  

The veteran's service treatment records indicate that he was 
twisted his right knee on September 10, 1973.  Element (2) is 
also arguably met on this basis.  
[The veteran has repeatedly stated that his right knee 
disability is related to a 1971 in-service motorcycle 
accident. However, service treatment records surrounding the 
veteran's accident do not document any right knee injury.] 

This case presents a certain medical question which cannot be 
answered by the Board, namely the relationship, if any, 
between the veteran's current knee disability and his 
military service, in particular the September 10, 1973 in-
service treatment for a twisted knee..  See Colvin v. 
Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  This question must be addressed 
by an appropriately qualified medical professional.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim]. 

5.  Entitlement to service connection for gingival 
hyperplasia, claimed as secondary to service-connected 
epilepsy.

With respect to the veteran's gingival hyperplasia claim, the 
medical evidence of record clearly indicates that the veteran 
has a dental disorder.  He was noted to have gingival 
hyperplasia in October 2001.  Additional dental treatment 
records indicate that the veteran has gingival overgrowth and 
horizontal and vertical bone loss.  

In support of his claim the veteran has submitted internet 
articles that describe swollen gums as a side effect of his 
current seizure medication.  However, the record is unclear 
as to whether the veteran's gingival hyperplasia is the 
result of the medication he is taking for his service-
connected epilepsy.  This question must be addressed by an 
appropriately qualified medical professional.  See Charles, 
supra.  Accordingly, the Board remands the case for an 
opinion as to whether the veteran's current dental condition 
is a result of his epilepsy medication.

6.  Entitlement to an increased disability rating for 
service-connected epilepsy, currently evaluated 20 percent 
disabling.

Reasons for remand 

Statement of the case

A review of the record indicates that the veteran did not 
file a claim of entitlement to an increased disability rating 
for epilepsy (that matter was not mentioned in the February 
2, 2006 claim which addressed the other five issues now on 
appeal), and that issue was not addressed in the June 2006 
rating decision.  Nevertheless, the RO adjudicated the issue 
of an increased rating for epilepsy in the January 2007 
statement of the case (SOC).  This represents the initial 
adjudication of the increased rating claim.  

Following the RO's issuance of the SOC, the veteran filed a 
VA form 9 which indicated that he wished to appeal all of the 
issues listed on the SOC.  In an attachment, the veteran 
argued that his service-connected epilepsy is worse than 
currently rated and he expressed a desire to appeal.  Since 
the issue of an increased disability rating for epilepsy was 
first addressed in the SOC, the veteran's VA 
form 9 constitutes a timely notice of disagreement (NOD) as 
to that initial rating.  

After the NOD, however denominated, the agency of original 
jurisdiction did not issue a SOC addressing the veteran's 
increased disability rating for epilepsy.  See 38 U.S.C.A. 
§ 7105; see also Archbold, supra.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the Court held that in these 
circumstances, where a NOD is filed but a SOC has not been 
issued, the Board must remand to the agency of original 
jurisdiction so that a SOC may be issued. A remand for this 
action is therefore necessary.

VCAA notice

Although the RO sent the veteran a notice letter in March 
2006, that letter did not address the issue of entitlement to 
an increased disability rating for epilepsy (as was noted 
above, the veteran in fact had not filed an increased rating 
claim).  As a result, the veteran has not been informed of 
what evidence is necessary to substantiate an increased 
rating claim.  See 38 U.S.C.A. § 5103 (West 2002).  

If, as here, there is a procedural defect with respect to the 
notice required under the VCAA, this may not be cured by the 
Board. See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  Any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial. See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should send the veteran a 
corrective VCAA notice.  Such notice 
should include an explanation as to the 
information or evidence needed to 
establish entitlement to increased 
disability ratings as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  At a minimum, the veteran 
should be provided notice of Diagnostic 
Code 8910.  A copy of the letter should be 
sent to the veteran's representative.

2.  VBA should arrange for a physician 
with appropriate expertise to review the 
veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether the veteran has a right knee 
disability.  If the examiner finds that a 
disability exists, an opinion should be 
rendered as to whether such disability is 
related to the veteran's 1973 injury or to 
any other incident of service.  If the 
reviewer believes that examination of the 
veteran is necessary, such should be 
scheduled.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

3.  VBA should arrange for a health care 
provider with appropriate expertise to 
review the veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the veteran's 
gingival hyperplasia is related to his 
epilepsy medication. Consideration should 
be given to the Internet articles supplied 
by the veteran concerning side effects of 
seizure medication.  If the reviewer 
believes that examination of the veteran 
is necessary, such should be scheduled.  A 
report should be prepared and associated 
with the veteran's VA claims folder.

4.  VBA should issue a SOC pertaining to 
the issue of entitlement to an increased 
disability rating for epilepsy.  In 
connection therewith, the veteran should 
be provided with appropriate notice of his 
appellate rights.
 
5. VBA should readjudicate the veteran's 
other claims.  If the benefits sought on 
appeal remain denied, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


